

	

		II

		109th CONGRESS

		1st Session

		S. 1213

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Ms. Stabenow (for

			 herself and Mr. Smith) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow a refundable credit against income tax for the purchase of a principal

		  residence by a first-time homebuyer.

	

	

		1.Short titleThis Act may be cited as the

			 First-Time Homebuyers’ Tax Credit Act

			 of 2005.

		2.Refundable credit for

			 First-Time homebuyers

			(a)In

			 generalSubpart C of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 refundable credits) is amended by redesignating section 36 as section 37 and by

			 inserting after section 35 the following new section:

				

					36.Purchase of principal

				residence by First-Time homebuyer

						(a)Allowance of

				creditIn the case of an

				individual who is a first-time homebuyer of a principal residence in the United

				States during any taxable year, there shall be allowed as a credit against the

				tax imposed by this subtitle for the taxable year an amount equal to 10 percent

				of the purchase price of the residence.

						(b)Limitations

							(1)Maximum dollar

				amount

								(A)In

				generalThe credit allowed

				under subsection (a) shall not exceed the excess (if any) of—

									(i)$3,000 (2 times such amount in the case of

				a joint return), over

									(ii)the credit transfer amount determined under

				subsection (c) with respect to the purchase to which subsection (a)

				applies.

									(B)Inflation

				adjustmentIn the case of any

				taxable year beginning after December 31, 2005, the $3,000 amount under

				subparagraph (A) shall be increased by an amount equal to $3,000, multiplied by

				the cost-of-living adjustment determined under section 1(f)(3) for the calendar

				year in which the taxable year begins by substituting 2004 for

				1992 in subparagraph (B) thereof. If the $3,000 amount as

				adjusted under the preceding sentence is not a multiple of $10, such amount

				shall be rounded to the nearest multiple of $10.

								(2)Taxable income

				limitation

								(A)In

				generalIf the taxable income

				of the taxpayer for any taxable year exceeds the maximum taxable income in the

				table under subsection (a), (b), (c), or (d) of section 1, whichever is

				applicable, to which the 25 percent rate applies, the dollar amounts in effect

				under paragraph (1)(A)(i) for such taxpayer for the following taxable year

				shall be reduced (but not below zero) by the amount of the excess.

								(B)Change in

				return statusIn the case of

				married individuals filing a joint return for any taxable year who did not file

				such a joint return for the preceding taxable year, subparagraph (A) shall be

				applied by reference to the highest taxable income of either such individual

				for the preceding taxable year.

								(c)Transfer of

				credit

							(1)In

				generalA taxpayer may

				transfer all or a portion of the credit allowable under subsection (a) to 1 or

				more persons as payment of any liability of the taxpayer arising out of—

								(A)the downpayment of any portion of the

				purchase price of the principal residence, and

								(B)closing costs in connection with the

				purchase (including any points or other fees incurred in financing the

				purchase).

								(2)Credit transfer

				mechanism

								(A)In

				generalNot less than 180

				days after the date of the enactment of this section, the Secretary shall

				establish and implement a credit transfer mechanism for purposes of paragraph

				(1). Such mechanism shall require the Secretary to—

									(i)certify that the taxpayer is eligible to

				receive the credit provided by this section with respect to the purchase of a

				principal residence and that the transferee is eligible to receive the credit

				transfer,

									(ii)certify that the taxpayer has not received

				the credit provided by this section with respect to the purchase of any other

				principal residence,

									(iii)certify the credit transfer amount which

				will be paid to the transferee, and

									(iv)require any transferee that directly

				receives the credit transfer amount from the Secretary to notify the taxpayer

				within 14 days of the receipt of such amount.

									Any check, certificate, or voucher

				issued by the Secretary pursuant to this paragraph shall include the taxpayer

				identification number of the taxpayer and the address of the principal

				residence being purchased.(B)Timely

				receiptThe Secretary shall

				issue the credit transfer amount not less than 30 days after the date of the

				receipt of an application for a credit transfer.

								(3)Payment of

				interest

								(A)In

				generalNotwithstanding any

				other provision of this title, the Secretary shall pay interest on any amount

				which is not paid to a person during the 30-day period described in paragraph

				(2)(B).

								(B)Amount of

				interestInterest under

				subparagraph (A) shall be allowed and paid—

									(i)from the day after the 30-day period

				described in paragraph (2)(B) to the date payment is made, and

									(ii)at the overpayment rate established under

				section 6621.

									(C)ExceptionThis paragraph shall not apply to failures

				to make payments as a result of any natural disaster or other circumstance

				beyond the control of the Secretary.

								(4)Effect on legal

				rights and obligationsNothing in this subsection shall be

				construed to—

								(A)require a lender to complete a loan

				transaction before the credit transfer amount has been transferred to the

				lender, or

								(B)prevent a lender from altering the terms of

				a loan (including the rate, points, fees, and other costs) due to changes in

				market conditions or other factors during the period of time between the

				application by the taxpayer for a credit transfer and the receipt by the lender

				of the credit transfer amount.

								(d)Definitions and

				special rulesFor purposes of

				this section—

							(1)First-Time

				homebuyer

								(A)In

				generalThe term

				first-time homebuyer has the same meaning as when used in section

				72(t)(8)(D)(i).

								(B)One-time

				onlyIf an individual is

				treated as a first-time homebuyer with respect to any principal residence, such

				individual may not be treated as a first-time homebuyer with respect to any

				other principal residence.

								(C)Married

				individuals filing jointlyIn

				the case of married individuals who file a joint return, the credit under this

				section is allowable only if both individuals are first-time homebuyers.

								(D)Other

				taxpayersIf 2 or more

				individuals who are not married purchase a principal residence—

									(i)the credit under this section is allowable

				only if each of the individuals is a first-time homebuyer, and

									(ii)the amount of the credit allowed under

				subsection (a) shall be allocated among such individuals in such manner as the

				Secretary may prescribe, except that the total amount of the credits allowed to

				all such individuals shall not exceed the amount in effect under subsection

				(b)(1)(A) for individuals filing joint returns.

									(2)Principal

				residenceThe term

				principal residence has the same meaning as when used in section

				121. Except as provided in regulations, an interest in a partnership, S

				corporation, or trust which owns an interest in a residence shall not be

				treated as an interest in a residence for purposes of this paragraph.

							(3)Purchase

								(A)In

				generalThe term

				purchase means any acquisition, but only if—

									(i)the property is not acquired from a person

				whose relationship to the person acquiring it would result in the disallowance

				of losses under section 267 or 707(b) (but, in applying section 267 (b) and (c)

				for purposes of this section, paragraph (4) of section 267(c) shall be treated

				as providing that the family of an individual shall include only the

				individual’s spouse, ancestors, and lineal descendants), and

									(ii)the basis of the property in the hands of

				the person acquiring it is not determined—

										(I)in whole or in part by reference to the

				adjusted basis of such property in the hands of the person from whom acquired,

				or

										(II)under section 1014(a) (relating to property

				acquired from a decedent).

										(B)ConstructionA residence which is constructed by the

				taxpayer shall be treated as purchased by the taxpayer.

								(4)Purchase

				priceThe term purchase

				price means the adjusted basis of the principal residence on the date of

				acquisition (within the meaning of section 72(t)(8)(D)(iii)).

							(e)Denial of

				double benefitNo credit

				shall be allowed under subsection (a) for any expense for which a deduction or

				credit is allowed under any other provision of this chapter.

						(f)Basis

				adjustmentFor purposes of

				this subtitle, if a credit is allowed under this section with respect to the

				purchase of any residence, the basis of such residence shall be reduced by the

				amount of the credit so allowed.

						(g)Property to

				which Section applies

							(1)In

				generalThe provisions of

				this section apply to a principal residence if—

								(A)the taxpayer purchases the residence on or

				after January 1, 2005, and before January 1, 2010, or

								(B)the taxpayer enters into, on or after

				January 1, 2005, and before January 1, 2010, a binding contract to purchase the

				residence, and purchases and occupies the residence before July 1,

				2011.

								.

			(b)Conforming

			 amendments

				(1)Subsection (a) of section 1016 of the

			 Internal Revenue Code of 1986 (relating to general rule for adjustments to

			 basis) is amended by striking and at the end of paragraph (30),

			 by striking the period at the end of paragraph (31) and inserting ,

			 and, and by adding at the end the following new paragraph:

					

						(32)in the case of a residence with respect to

				which a credit was allowed under section 36, to the extent provided in section

				36(f).

						.

				(2)Section 1324(b)(2) of title 31, United

			 States Code, is amended by striking or before

			 enacted and by inserting before the period at the end ,

			 or from section 36 of such Code.

				(c)Clerical

			 amendmentThe table of

			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by striking the item relating to section 36 and

			 inserting the following new items:

				

					

						Sec. 36. Purchase of principal

				residence by first-time homebuyer.

						Sec. 37. Overpayments of

				tax.

					

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			

